WELLS, Judge.
In construing disputed provisions of a will, the task of the courts is to ascertain the true intent of the testator. Pittman v. Thomas, 307 N.C. 485, 299 S.E. 2d 207 (1983). The language used, and the sense in which it is used by the testator is the primary source of information to determine the testator’s intentions. Id. The will is to be construed in the light of the circumstances existing at the time the will was made, including the condition, nature, and extent of the testator’s property. Id.
Applying these principles of construction to the case before us, we hold that the trial court ruled correctly. It appears from the findings made by the trial court that at the time Ms. Targett made her will, she had at least $80,000.00 of assets in the types of assets included in Item 6 of her will. Thus, it is clear that Ms. Targett then intended that Bea Ketchum be a beneficiary of a substantial portion of her estate. Wachovia’s business judgment to convert Ms. Targett’s assets from one form to another in the administration of her affairs should not be allowed to defeat her true intent to substantially benefit Ms. Ketchum.
For the reasons stated, the judgment of the trial court is affirmed.
*541Affirmed.
Chief Judge HEDRICK and Judge WEBB concur.